Citation Nr: 1734065	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  10-22 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability evaluation in excess of 50 percent for the Veteran's posttraumatic stress disorder (PTSD) prior to October 4, 2012, and in excess of 70 percent thereafter. 

2. Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) prior to October 4, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1951 to July 1953. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO). The claims were remanded in May 2014 and February 2017 for additional development. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

In a January 2017 brief, the Veteran, through his representative, raised the issues of entitlement to service connection for coronary artery disease and residuals of prostate cancer as secondary to his service-connected PTSD. These claims are REFERRED to the agency of original jurisdiction (AOJ) for any action necessary.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's PTSD is productive of total occupational and social impairment.

2. The Veteran's request for TDIU is based solely on his one service-connected disability, PTSD, which is now rated at 100 percent.






CONCLUSIONS OF LAW

1. The criteria for a disability rating of 100 percent for PTSD have been met or approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2. The grant of a 100 percent rating for PTSD renders moot the appeal for a TDIU. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This decision is a total grant of the benefits sought on appeal, and any error related to the Veterans Claims Assistance Act (VCAA) is moot. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Disability Ratings

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10. The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. If there is disagreement with the initial rating assigned following a grant of service connection (i.e., a higher initial rating claim), separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The Veteran's service-connected PTSD was evaluated as 50 percent disabling from November 6, 2008, the date this claim for an increased disability rating was filed, and as 70 percent disabling from October 4, 2012 under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairment(s). See 38 C.F.R. § 4.130, DC 9411. The General Rating Formula is as follows:

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id. However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment. 38 C.F.R. § 4.126(b).

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate, equivalent rating will be assigned. Id. In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126. Although VA considers the level of social impairment, it does not assign an evaluation based solely on social impairment. Id. 

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the DC. Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM 5 (American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013)). In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Court of Appeals for the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.

During the Veteran's January 2009 VA medical examination, he reported being unable to work due to his PTSD and that this caused marital conflict which led to a divorce in 2000. He also noted that he spoke to a neighbor a lot, so that person would probably be considered a friend. The examiner noted that the Veteran's thoughts contained ruminations but his memory was normal. He had partial insight regarding his problem and was able to understand behavior outcomes. The Veteran's impulse control was fair. There was no evidence of panic attacks, obsessive/ritualistic behaviors, inappropriate behavior, homicidal/suicidal thoughts, delusions, or hallucinations. The Veteran reported having insomnia about three times a week, increased agitation, and motivation that varied between good and poor. The Veteran's mood was anxious and depressed. The Veteran had persistent symptoms of PTSD, including recurrent and intrusive distressing recollections of the event, feeling of detachment or estrangement from others, intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, and efforts to avoid thoughts feelings or conversations associated with the trauma. The examiner opined that the Veteran had no gross cognitive impairments and that his prognosis for improvement in functional status was guarded. The examiner further opined that the Veteran had total occupational and social impairment.

Throughout the period on appeal, the Veteran has been under VA treatment for his service-connected PTSD. An October 2011 VA treatment note states "[t]he veteran appears to be displaying major impairment i[n] several areas of his life such as work, school, family relations, judgment, thinking, and mood. He appears to demonstrate total occupational and social impairment. Also, his functioning has been adversely impacted by these impairments in the past and will likely continue throughout his lifetime."

VA treatment records show the Veteran was admitted to a VA medical center in October 2012 for six days because of hallucinations, confusion and suicidal ideation. The Veteran was discharged with diagnoses of PTSD and parasomnia impairments.

At his August 2014 VA medical examination, the Veteran reported being divorced four times and having no contact with any of his seven children. He reported having no friends. However, he did report being a member of the Elks Lodge and entertaining as a clown at the Special Olympics. The results showed the Veteran was diagnosed with PTSD and depressive disorder. The examiner noted symptoms of depressed mood, anxiety, near-continuous panic or depression affecting the ability to function, chronic sleep impairment, mild memory loss, impaired judgment, disturbances of motivation and mood, difficulty in and/or inability to establish effective relationships,difficulty in adapting to stressful circumstances, suicidal ideation, and impaired impulse control, such as unprovoked irritability with periods of violence. The examiner stated that the Veteran became very agitated when asked questions, but then he would apologize. The Veteran's self-esteem was noted to be very low. The examiner noted the Veteran's symptoms of PTSD and depression overlap and are likely related to one another. The examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim, but such would not materially assist the Board in this determination. Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52 (1993); see also Massey v. Brown, 7 Vet. App. 204 (1994). 

The record indicates that while the Veteran's symptoms periodically vary, and while they do not meet all specified criteria for a 100 percent rating, they need not in order for the benefit to be granted. The Veteran is not capable of sustaining any more than minimal stress or establishing effective relationships in a social or work setting over any significant period of time. Given this finding, the Board will grant a 100 percent rating for the entirety of the rating period under the benefit-of-the-doubt doctrine. 

TDIU Prior to October 4, 2012

A TDIU is provided where the combined schedular rating for service-connected diseases and disabilities is less than total (less than 100 percent). 38 C.F.R. 
§ 4.16(a). A TDIU is considered a lesser benefit than the 100 percent rating, and the grant of a 100 percent rating generally renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect. 

An exception to this is a separate award at the housebound rate or a TDIU predicated on a single disability (perhaps not ratable at the schedular 100-percent level) when considered together with another disability separately rated at 60 percent or more may warrant payment of special monthly compensation (SMC ) under 38 U.S.C.A. § 1114 (s). Bradley v. Peake, 22 Vet. App. 280 (2008). In this case, the Veteran is not seeking special monthly compensation at the housebound rate, and the record does not otherwise reasonably raise that matter. The Veteran's only service-connected disability is PTSD.

Consequently, the grant of a 100 percent rating for PTSD has rendered the issue of a TDIU moot.


ORDER

A 100 percent disability rating for PTSD is granted.

The appeal as to entitlement to a TDIU prior to October 4, 2012 is dismissed.


____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


